Order entered November 9, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00629-CV

                      IN THE INTEREST OF S.C. AND K.C., CHILDREN

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-11-16417

                                            ORDER
           The reporter’s record in this appeal is overdue. Accordingly, we ORDER court reporter

Glenda E. Finkley to file the record no later than November 29, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finkley and the

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE